DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10, 21-23 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. (WO2016016873)
Narayan teaches a method for cleaning and/or decontaminating by high frequency sound waves (pg. 2 lines 13-20), the method comprising:
providing an enclosure (pg. 5 line 1 ref. 101) comprising a liquid (pg. 5 line 9) and at least one ultrasound transducer (pg. 5 line 7 ref. 107), wherein the waves produced by the ultrasound transducer in the enclosure have a frequency greater than 100 kHz (pg. 5 line 30);
placing a product to be cleaned and/or decontaminated from at least one pollutant particle (pg. 5 line 10-12) in the enclosure (pg. 7 lines 1-3);
generating high-frequency sound waves, greater than 100 kHz in the enclosure by the ultrasound transducer (pg. 5 line 30, pg. 7 lines 5-10);

recovering a cleaned and/or decontaminated product from the enclosure (pg. 7 lines 15-19).
The product is a plant (col. 5 line 7 agricultural product), plant foodstuff (pg. 1 line 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (WO2016/016837) in view of Puri et al. (20100319725) and Delves (GB2500664).
Narayan is taken as above.
Narayan teaches ultrasonic cleaning of food and thus one of ordinary skill in the art would have been motivated to look to the art of systems for sanitizing and cleaning foods as taught by Puri.

Puri teaches treatment of the cleaning water for killing microorganisms including water water treatment plants and thus one of ordinary skill in the art would have been motivated to look to the art of waste water treatments.
Delves teaches water treatment using a same ultrasonic source as taught by Narayan but for the purpose of treating the dirty water.
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to improve on the known UV method as taught by Puri for filter treating waste water and further incorporating another such as treatment further including a sonochemical reactor as taught by Delves for its art recognized advantage of continuous filtration of fluid while the combined processes break down large particulates and eradicate pathogens, which may include coliforms, such as Escherichia coli and Cryptosporidium, in the fluid. The advantage of the device being self-cleaning is that the component parts, e.g. the mesh filter or the UV bulb, do not need to be cleaned or replaced. This allows the process to be continuous, increasing yield and efficiency while reducing maintenance costs and inconvenience caused. The system is capable of self-cleaning while operating and treating liquids. The combined use of electromagnetic radiation and sonication is more effective at disintegrating cellular material than either is alone or in sequence. The combination of processes results in a reduction in the number of large particles. This increases the effectiveness of the UV light of microwave radiation application since fewer microorganisms are shielded in the center of conglomerated matter. Furthermore, the cavitation caused by the sonication causes sonoluminescence which releases more UV light, which, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a frequency in the 40-400 kHz range since Delves teaches the frequency is variable (pg. 11 lines 10-11) and to provide frequency which achieve the desired result of allowing for a sonochemical reaction to take place at the surface of the silver screen which catalyzes the reaction with silver and allows the silver to act as an effective biocide despite the short exposure time and achieving such with requiring chemicals or biocides to kill bacteria which would need to be removed prior to recycling.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (WO2016/016837) in view of Lee et al. (20070056610).
Narayan is taken as above.
Narayan teaches ultrasonic cleaning of food and thus one of ordinary skill in the art would have been motivated to look to the art of systems for sanitizing and cleaning foods as taught by Lee.
Narayan teaches after cleaning the particles settling down to the bottom of the chamber (pg. 1 lines 4-6).  Thus since both teach ultrasonic washing operation and sterilization performed by a cavity phenomenon and a negative pressure effect due to the ultrasonic waves generated by the ultrasonic oscillator.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach a solution such as in the instant case the enclosure is an overflow tank as taught by Lee (par. 0115) to the problem of particles settling at the bottom and risking floating particles re-attaching since floating light foreign matter detached from the stuffs can be discharged out together with water during performing washing thus preventing the floating matter from being again attached to the stuffs to be washed during discharging water after completion of the washing operation as desired by both and taught by Lee (par. 0115).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792